Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, upon a guilty plea, of two counts of driving while intoxicated as a felony. On January 4, 1989, he was sentenced to concurrent terms of 1 to 3 years on each count, and on March 15, 1989, upon the People’s motion and over defendant’s objection, the court further provided that the sentence would run consecutively to an existing sentence. Defendant argues on appeal that the court lacked the power to correct the sentence, although he acknowledges that it was understood that the current sentence would run consecutively to his previous sentence, and that, in fact, the court waived a $500 fine based in part on that understanding. We find that the court had the inherent power to correct the error (see, People v Minaya, 54 NY2d 360, cert denied 455 US 1024). (Appeal from judgment of Ontario County Court, Henry, Jr., J.—felony driving while intoxicated.) Present—Callahan, J. P., Denman, Green, Pine and Balio, JJ.